         Case 1:21-mj-00538-ZMF Document 1-1 Filed 07/23/21 Page 1 of 5




                              STATEMENT OF FACTS


       1. On Wednesday July 21, 2021, a 14-year-old girl (hereinafter “MV1”) was walking

in the 3500 block of Connecticut Ave. NW, Washington, D.C. She was approached by an

individual who she described as a black male in his forties. The man placed a sticky note on

MV1’s cell phone and continued walking without engaging in conversation with her. The note

read, “I want to do some nasty things to u Pay to Play $$ Marcus Text me 202 869-XXXX.”

MV1 walked to a nearby firehouse and contacted the Metropolitan Police. MPD officers

responded to the firehouse and spoke with MV1.

       2.   On July 22, 2021, members of law enforcement used open source and law

enforcement databases to search for the cell number that was written on the post-it note. This

phone number belongs to Marcus Lennox Douglas, whose date of birth is XXXX XX, 1969

(hereinafter, the Defendant). That same day, a law enforcement officer, operating out of an

office in the District of Columbia in an undercover capacity (UC), assumed the identity of MV1

and initiated a text conversation with the Defendant. The following is a portion of the text

conversation:


UC: Hey what’s up

Defendant: Who this

UC: U gave me da note yesterday pay to play. Marcus right?

Defendant: Oh! Yeah.. I thought U threw that posit away.. how U whatz Ur name!

UC: Na, I threw it away this morning after I text so my mom wouldn’t find it. I was going to my
aunts house but I live with my mom in Chinatown. I’m Maria.

Defendant Oh! Okay…We don’t want Ur mom finding that note! So! Maria can U send me some
pics and when r U free to link up! U in high school? Do Ur mom search through Ur phone &
Shyt!
         Case 1:21-mj-00538-ZMF Document 1-1 Filed 07/23/21 Page 2 of 5




UC: Hahah ikr she would kill me

Defendant: Oh! Wow.. r U having sex yet or still on foreplay status!

UC: I mean like sometime she do but I delete some stuff if I don’t want her to find out and yes I
just turned 14. Well I have fooled around with some boys before but like I haven’t gone all the
way

Defendant: Oh! Wow 14 do u like older guy’s

UC: I mean I haven’t really thought about but I don’t mind older. How old Ru

Defendant: If we did something it could only be foreplay kissing oral 45 yrs is to old for UIm
basically gonna be Ur sugadaddy rite!

UC: Yes that’s cool and yes I don’t want to have full sex but might be able to do other stuff
depending on what u had in mind

Defendant: Im a hip 45 year old

UC: Hahaha cool

Defendant: Just sayn not tryn to seem kiiol! So! Maria pretty name U look like a Maria to wit
that pretty complextion!Have U ever been eaten out to the point that U busted heavily-multiple
orgasms

UC: So like, so embarrassing but this boy did it to me like that last year and it felt good but I was
very self conscious about things so probably didn’t enjoy as muchg as I couldof if that makes
sense.

       3.      The UC continued to communicate with Defendant. During the course of the

exchange, the Defendant asked the UC, believing she was the 14-year-old girl he had met on the

street the day before, to send him nude images of herself, stating, “Send me some nude pics this

way I can know Ur foreal! Eat U out & foreplay… U like giving head!” As the conversation

continued, the UC sent the Defendant a short video at the Defendant’s request. A female law

enforcement officer, acting in an undercover capacity, said the Defendant’s name during the

video, in order to convey to the Defendant that she was a real minor. During the course of the
         Case 1:21-mj-00538-ZMF Document 1-1 Filed 07/23/21 Page 3 of 5




chat, the Defendant agreed to pay $80 in exchange for the purported 14-year-old girl to engage in

oral sex with him.


       4.      The Defendant agreed to meet the UC, who he believed was the 14-year-old girl,

at a location in Washington, DC on July 23, 2021. The Defendant told the UC that he wanted to

engage in sex acts with her at his friend’s house.


       5.      On the morning of July 23, 2021, the Defendant arrived at the agreed upon

meeting location and he was placed under arrest. Law enforcement observed a cellular telephone

on the passenger seat of his vehicle, which was open, and text messages between the Defendant

and the UC were visible. After being read the Miranda warnings, the Defendant agreed to waive

those rights and speak to law enforcement. According to the Defendant, he was in Washington,

D.C. picking up a food delivery order for the company he works for. The Defendant admitted

that he saw MV1, and he thought that she smirked at him. After completing the food delivery,

the Defendant returned to the area where he first spotted MV1. The Defendant stated that he

gave MV1 a sticky note, with “Pay to Play,” his name, and his cellular telephone number on it.

As the interview progressed, the Defendant admitted that it was his number that exchanged text

messages with the UC. He stated that he knew that that MV1 was 14 years old, but he figured he

would still “give it a shot.” The Defendant informed law enforcement that he agreed to pay $80

for MV1 to engage in “foreplay” with him. When questioned about what that meant, the

Defendant stated that, “she wouldn’t fuck me” and that it included kissing and oral sex.
         Case 1:21-mj-00538-ZMF Document 1-1 Filed 07/23/21 Page 4 of 5




                                      Conclusion

       Based on the above information, there is probable cause to believe that MARCUS

DOUGLAS committed the following offenses: Coercion and Enticement, in violation of 18

U.S.C. §2422(b), on July 22, 2021.

                                                              Respectfully submitted,



                                                              Timothy Palchak, Detective
                                                              MPD

       Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone on this 23rd day of July 2021.

                                                                                2021.07.23
                                                                                18:51:30 -04'00'

                                                              ZIA M. FARUQUI
                                                              U.S. MAGISTRATE JUDGE
Case 1:21-mj-00538-ZMF Document 1-1 Filed 07/23/21 Page 5 of 5
